IN TI-[E SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER §
OF THE BAR OF THE SUPREME § No. 291, 2017
COURT OF TI-[E STATE OF §

DELAWARE: § Board Case No. ll3239-R
§
TIMOTHY P. CAIRNS, §
§
Petitioner. §

Submitted: July 18, 2017
Decided: July 21, 2017

Before VAUGHN, SEITZ, and TRAYNOR, Justices.
MB

This 215‘ day of July 2017, it appears to the Court that:

(l) On February 5, 2016, this Court suspended the petitioner,

Timothy P. Cairns, from the practice of law for twenty-one months, retroactive

to November 12, 2014.' Cairns was eligible to petition for reinstatement on or

about August 12, 2016. He filed his petition for reinstatement on March 31,

2017. The Oft`ice of Disciplinary Counsel did not object to Cairns’ petition.

(2) The Board on Professional Responsibility held a hearing on

Cairns’ petition and filed its Report and Recommendation with this Court on

July 18, 2017. The Board recommends that Cairns be reinstated with a single

agreed-to condition that Cairns continue a monitoring program with DE-LAP

 

l fn re Cairns, 2016 WL 462672 (Del. Feb. 5, 2016).

for one year. Neither Caims nor the Oftice of Disciplinary Counsel have filed
any objections to the Board’s Report.

(3) The Court has reviewed the Report and Recommendation
carefully. The Court has determined that the Board’s Report and
Recommendation should be adopted in its entirety.

NOW, THEREFORE, IT IS ORDERED the Board’s Report and
Recommendation (which is attached) is hereby ACCEPTED. Timothy P.
Caims, Esquire shall be reinstated, effective immediately, as a member of the
Bar of this Court subject to a one-year period of monitoring With DE-LAP.

BY THE COURT:

fsf Collins J'. Seitz. Jr.
Justice

EFiled: Ju| 18 201710:08A , `
Filing lD 60864396
Case Number 291,2017

 

= -
BOARD ON PROFESSIONAL RESPONSIBILITY " ll

or rios suPaEMP. coUR'r 01= THE sTA'rE or DELAWARE .,‘ ., \ 9 A ¢|, u 5
l.u\ \- ~

rN'n-IEMATTEROFAMEMBER oFTHE 3 '- \ i.f..j .§`.L\.l(~n‘*"‘
BARoFTHasUPRBr/mcouaror ) --* " "°
DELAWARE= ) coNFmENTLAL

)

) Board Case No. 113239-R

)
TIMoTHY P. cAmNs, )

)

)

Petiticner.

REPORT OF THE BOARD AND RECOMVIEN'DATION OF REIP~YSTATEMENT

This is the Report and R.ecommendation of the Board on Professional
Responsibility of the Supreme Court of the State of Delaware (the “Board“) in the above-
captioned matter. A hearing was held on May 25, 2017, in the Leonard L. Williams
Courthouse, Grand Jury Room 2900, 500 North King Slreet, Wiimington, Deiaware. The
Panei of the Board consisted ofWi]iiarn T. Deely, Esq., Gary W. Ferguson and Robert S.
Saunders, Esq. (Chair) (collectively, the “Pancl"). Petiticner Timothy P. Caims was
represented by Charlcs Slanina, E`.sq. The OEce of Disciplinary Counsel was represented

by Jennifer-»Kate Aaronson, Esq.

I. PROCEDURAL HISTOR¥

On Septernber 23, 2014, at approximately 10:50 p.m., M.r. Caims fell
asleep while operating his motor vehicle under the influence of alcohol, crossed the
roadway dividing line and struck an oncoming vehicle, injuring the driver of that vehicle.

On November l?., 2014, the Supreme Court granted Mr. Caims’s request

to transfer to disability inactive status. By Order dated February 5. 2016, the Supreme

Court suspended M.r. Caims ii'orn the practice of law in Delaware for a period of 21
months retroactive to November 12, 2014. Mr. Caims was eligible to petition for
reinstatement on or about August 12, 2016.

Mr. Caims filed a Petition for Rei.nstaternent on March 31, 2017. On
April 12, 2017, ODC filed an Answer in which it did not oppose reinstatement The
Panel held a hearing on May 25, 2017.

At the hearing, Mr. Caims presented his own testimony and testimony
from four witnesses, each of whom recommended reinstatement: Al.ice O’Brien, a
licensed professional mental health counselor with substantial experience counseling
patients with addictions, who has treated Mr. Cairns;l Loura Davis Jones, Esq., a member
of the bar and managing partner of the firm where Mr. Cairns previously practiced and
has recently worked as a law clerk;2 R. Judson Scaggs, Esq., a member of the bar and
Chaizrnan of the Deiaware Lawyers Assistance Committee, which assists Delaware
attorneys who are impaired by alcohol or other substance abuse and addiction problems,
or by emotional or mental illness or dysfunction;3 and Carol Wa.ldhauser, executive
director of the Delawa.re Lawyers Assistance Program (“DE-LAP"), which facilitates
h'eatrnent, support and monitoring for judges and lawyers going through quality ot` life or

quality ofprofessionalisrn issues, including alcoholism." Mr. Caims also submitted four

 

' Transerlpt at 6, 10 (O'Brlen).

1 Transcrlpt at 23 (.Iones).

3 Transeript at 34-35 (Scaggs); Petilioners' Exhiblt 3

4 Transcript at 57 (Waldhauser); Petitioners’ Exhlbit 4.

exhibits, which were pre-hearing letters or reports to the Panel from each of the other
witnesses, each of which was admitted without objection.

ODC stated at the heating that, following further investigation after the
filing of its A.nswerl it supported reinstatement and believed Mr. Caims should be

welcomed back to the bar.5

On .Tune 6, 2017, a transcript of the hearing was provided to the Pa.nel.

II. FACTUAL FlNDINGS

Irnrnediately after the accident on September 23, 2014, Mr. Caims
contacted Ms. Jones6 and DE-LAP.? He entered a twenty-eight day residential treatment
program ata rehabilitation facility, Father Martin’s iitshley.ll He successfully completed
and was discharged from that prcgram.9

Mr. Caims diligently pursued recovery and rehabilitation.l° Mr. Caims
complied with his discharge instructions from Father Martin’s Ashley, which included 90
Alcoholics A.uonymous meetings in 90 days.ll He entered into a two-year Agreement of
Understanding with DE-LAP (which he later voluntarily extended) and executed consents

and releases so that Ms. Waldhauser could coordinate services and verify his compliance

 

’ ‘l`ranscrlpt at 6.

‘ rranscripr ar 24 (Jones).

7 Transeript at 58 (Waldhauser).

' `Now known as Ashley Addlctlon Treatment.

° Transcript at 58-59 (Waldhanser); Petitioners' Exhiblt 4; Transcript at 83 (Cairns).
'° Transeript at 62-63 (Waldhauser}.

“ rrans¢ripcn 83 (cau-ns).

with the agreement.u Ms. Waldhauser met or spoke with Mr. Caims weekly, including
approximately 460 face-to-face contacts and approximately 92 phone calls.13 Mr. Caims
has accepted and complied with all cf her treatment recon'ur:tendaticns.14 Random testing
con;lirmed that Mr. Caims had not slipped in his recovery and consumed alcoholic
beverages or controlled substancesls M.r. Caims was on probation as a result of the
criminal charges that arose ii'om the accident, and Ms. Waldhauser received favorable
reports on Mr. Caims from the probation department16

DE-LAP referred Mr. Caims to Ms. O’Brien, and Ms. O'Brien began
treating Mr. Caims as a client in November 2014. For the iirst year, Mr. Caims met with
Ms. O’Brien weekly or bi-weeldy end, since then, monthly."' Ms. O’Brien also observed
Petitioner in weekly group therapy sessions from Decembcr 2014 to ]une 2015." In
total, she has counseled Mr. Caims for more than one hundred l:tours.19 Mr. Caims
complied with all recommended treatment and counseling.l° Ms. O’Brien testiied that

she has never had a client as determined as Mr. Caims.zl

 

“ Transcript at 59~61 (Waldhauser); Petitioners' Exhibit 4; T`\'anscript at 85 (Calms).

" Transcript at 69 (Waldhauser). The Delaware Lawyers Asslstanee Prcgam’s tile on Mr. Caims was
admitted as Petitioners' Exhlbit 4.

" rm=spr 3162-54 (wnahaus¢r).

" Trenscript at 64, 68-69 (Waldauser), 85 (Caims).

" Transcrlpt at 76-77 (Waldauscr).

" rmseripc n 1243 {o'arien); Petition¢rs' Exhibit 1.
" Petitioners’ Exhibit l.

“' Petitioners' Exhlbit l.

m Transcript at 15-16 (O'Brien).

“' !d..

Beginning in the fall of 2014, Mr. Caims also actively participated in
weekly meetings cfa lawyer support group with Mr. Scaggs, and regularly
communicated with Mr. Scaggs by phone and ernail.21 Mr. Scaggs testified that Mr.
Cairns has been extremely diligent in his recovery, and a “model” of the “activities,
lifestyle choices [and] attitude” that exemplify diligence13 Mr. Caims has also assisted
other lawyers with addition or substance abuse issues through DlEl-LAP.24

in Febmary 2016, Mr. Caims came back to his prior linn as a law clerk
and has been working as a law clerk since then, approximately 25 hours per week.25 Hc
and the linn engaged counsel to assist them in crafting procedures to ensure that his
employment as a law clerk did not constitute the practice of law.26 As a law clerk, Mr.
Caims has worked directly for Ms. lones, principally doing research and writing, and has
done excellent work.z' Because of his continuing work as a law clerk, Mr. Caims has
remained aware of recent developments in the law." Ms. loses believes that Mr. Caims
is competent and tit to return to the practice of law, and her firm expects that he will

return to his position as a partner if he is reinstated.19

 

” Tmnscripi n sci-ss (seaggs); 34 (catee).

n Transcript at 36-37 {Sceggs); Petitioners’ Exhibit 3.

" Transcript et 16-17 (O'Brien).

” remain m 26 (Jones); Petitioner santa 2.

‘° 'rransatpr st rio-az (catms).

” rranscapt ac 26-27 (Jnn¢s).

"" Transcrlpt at 31 (.lones); 96-91 (Caims).

29 Transeript at 26, 31 (.ionea); Petitioners' Exhlbit 2; Transeript at 97 (Caims).

Mr. Caims has been sober since September 23, 2014,3° and is committed
to remaining in treatment and recovery.:‘I Ms. O’Brien explained that an alcoholic who
has remained sober for a year is considered to be in remission, and further explained that
in her held sobriety for 2.5 years is considered a mark of rehabilitation31 Ms. Jones
believes Mr. Caims is rehabilitated and has seen no signs of slippage in his recovery.33
Mr. Scaggs also believes that M.r. Caims has rehabilitated himself and is ready to practice
law again.°`4 Mr. Scaggs noted that Mr. Caims has integrated turnseifinto a community
of others in recovery and is active in helping others within the community,” and
explained that in his experience, this integration is a “very good indicator" that Mr.
Caims will continue his recovery “for the loog-term."36 In addition, Mr. Scaggs states
that Mr. Caims “has demonstrated - for an extended period - the emotional stability,
candor, goodjndgment and willingness to make positive lifestyle choices that are the

hallmarks of strong and lasting recovery for attomeys.""

 

’° 'l`ranscript at 84 (Cairns); Petitioner's Exhibit l.
” 'l`ranscrlpt at 19 (O'Brlen).

n Transcript at 211-21 (O'Brien).

” Transcrlpt at 29 (.Tones).

" Trsnscript at 117-48 (Scaggs).

" Transcript at 40, 42-44 (Seaggs).

“ mnseapr at 41, 53-56 (scaggs).

" Petitioners’ Exhiblt 3.

Ms. Waldhauser testified that Mr. Cairns’s alcoholism is in remission, that
he has rehabilitated, and that he has put safeguards in place so that his recovery will
continue.an Her report to the Panel concludes as follows:

Mr. Caims is fully aware that the root of his past personal and legal
problems in the past was his substance abuse disorder, his lack of coping
skills and his lack of support. Accordingly, Mr. Caims too is aware that
his long-term sobriety and recovery depends on the following: (a) his
abstinence from alcohol; (b) his continued participation in the 12 Step
Fellowship; his continued involvement with both The Delaware Lawyers
Assistance Program (DE-LA.P) and the Lawyers Assistance Cornmittee.

Mr. Caims' proactive, constructive activities and treatment consistently
throughout the past two and on»half years are clear evidence that he has
taken the responsibility for his own personal health and iitness. Presently,
Mr. Caims' conduct and general moral character could not be better.
Moreover, Mr. Caims:

A. Has treated problems of health and wellness and today, as
confirmed by all licensed health care professionals, is fit to practice law;

B. That a number of years have elapsed since the last offense of
unprofessional conduct that led to his initial disability;

C. That his current attitude about the prior offenses, e.g.,
acceptance of responsibility for, and renunciation of, past wrongdoing and
remorse are clearly evident;

D. That his recovery is demonstrated by a meaningful and
sustained period of successful rehabilitation; and

E. He has shown candor, sincerity, honesty in all of his filings and
proceedings

In my professional opinion as Mr. Caims' monitor for the past two and
half years, I believe iirmly that M.r. Caims is a man of focus, clarity,
commitrnent, moral fiber and sound judgment Furthermore, I believe
firmly that Mr. Caims' prognosis for condoned success in living a clean,
sober and ethical life is excellent with the safeguards that he knows he
must implement - one day [at] a time. For these reasons, I do not believe

 

” Transcript at 66-61 CWaldhauscr).

that Mr. Caims is a threat to the public and I support his efforts for
rcinstatement.”

Mr. Caims has committed to remain involved with DE-LAP assisting
other members of the Delaware bar.“0 He has established an extensive “safety net" of
family, Eiends and professional colleagues who are fully aware of his situation and
understand how important his sobriety is, and would immediately recognize a problem

from any lapse in sobriety."l

I]I. ANALYSIS
'l`o earn reinstatement Mr. Caims must prove by clear and convincing
evidence each of the eight elements set forth in Delaware lawyers’ R.ule of Discipiinary
Procedure 22(g`). He met this burden. He testiEed credibly and convincingly about his
ongoing commitment to recovery.llz Each of the other four witnesses has spent many
hours with Mr. Cairns over the last thirty months and testiiied that he is fit and ready to
return to the practice of law.

(a) “thc petitioner’s professional rehabilitation, including substantial
rehabilitation hom any drug or alcohol problem from which the petitioner
had suH`ered"

Mr. Caims has made exemplary efforts to address the causes and
consequences of his behavior that led to the accident in September 2014, the resulting

criminal charges, and his suspension Mr. Caims has been completely sober since the

 

” P¢ttaonm' sxhiait 4 ac p.4.

*° Transcript at 44 (Scaggs); 67 (Waldhauser), 90-91, 101 (Cairns).
‘" 'I'ranscript l04-l 14 (Caims}.

‘= rrans¢ripe 39-91, 91-99 (catns).

accident I-Ie successfully completed aresidential treatment program, has actively
engaged in extensive professional and peer counseling for along period of time, and has
made important changes in his behavior and lifestyle. Witnesses explained that
alcoholism is considered to be “in remissinn" after a year of sobriety, and Mr. Cair'ns’s
counselors and monitors, who have spent hundreds of hours with him, consider him to be
rehabilitated Mr. Caims has also established a substantial “safety net” to further
minimize any remaining risk of recurrence of alcohol-related problems
(b) “the petitioner's compliance with all applicable disciplinary orders and

other rules, including conditions ofrestitution"

M.r. Caims has fully complied with the terms of his suspension He paid
the ODC costs incurred in connection with the underlying prosecution.'” He complied
with all of the conditions of his probation, including restitution.“ The judgment against

Mr. Caims in the related civil action has been satisfied45

(c) “the petitioner"s iitness to practice"
A.ll witnesses expressed the informed and experienced view that Mr.
Caims is iit to return to practice. He has diligently and responsiny addressed the only
cause of his suspension.

(d] "the petitioner’s overall competence and current awareness of recent
developments in the law"

 

“ Transcript at 80 (Caims}.
“ Transcrtpcac sr-ss (caims).
"’ Transcript at 104 (Cairns).

Since February 2016, Mr. Cairns worked as a law clerk in order to prepare
for potential reinstatement while scrupulously complying with the terms of his
suspension from the practice of law. Ms. lanes confirmed his competence and awareness
of recent developments, and her firm has demonstrated its confidence in his abilities by
its willingness to take him back as a partner.

(e) “that the petitioners has not engaged in any other professional misconduct
in any jurisdiction since suspension or disbarment”

Mr. Cairns has not engaged in any professional misconduct in any

jurisdiction since the accident that led to his suspension46

(t) “that the petitioner sincerely recognizes the wrongfulness and seriousness
of any misconduct upon which the suspension or disbarment was
predicated”

Mr. Caims testified crediny and convincingly as to his recognition of the
mongfl.\lness and seriousness of the conduct that led to his suspension and to his remorse
for the injury he caused." Other witnesses who have spent many hours with Mr. Caims
in recent years corroborated his testimony.“

(g) “that the petitioner has the requisite honesty and professional integrity to
resume the practice of law"

Mr. Cairns’s honesty and professional integrity have never been in issue.

Nevertheless, Mr. Caims has also convincingly demonstrated honesty and personal and

 

'° Transcript at 82-83 (Caims).
" Transcrlpt at 92-95 (Cairns).
" Transcript at 45-46 (Sceggs), 64-65 (Waldhauser).

10

professional integrity in his efforts to address the causes of his suspension and throughout

his period of suspension.“g

(h) “that the petitioner’s resumption of the practice of law will not be
detrimental to the administration ofjustice"
Mr. Caims convincingly demonstrated his commitment both to his own
rehabilitation and to the assistance of other members of the bar, and proved that his

reinstatement with not be detrimental to the administration of justice.

IV. CONCLUSION

The Panel is pleased to recommend that Mr. Caims be reinstated to the
bar, having proven each element ofRule 22(g) by clear and convincing cvidence.

ODC supports reinstatement but suggests that to help to protect not only
the public but Mr. Cai.rns himself the reinstatement be conditioned upon “very tailored,
narrowed monitoring by DE-LAP" for a period of one year.’° There are substantial
grounds in the record to conclude that such a condition is unnecessary. However,
because Mr. Caims does not oppose such a conditions l and testified that he intends to
continue under a monitoring agreement with DE~LAP in all events,s2 for the reasons

identi:lled by ODC, the Panel recommends that reinstatement cf Mr. Caims be subject to

 

" E.g., Transcript at 51-52 (Scaggs).
5° Transeript at 123-24.
" Transcript at ll'l-lB.

” Tmnseripc ar 101 (caims).

ll

the condition that he continue under a monitoring agreement acceptable to DE-LAP i"or a

period of one year from reinstatement

Md/,,

v

Williarn T.Dcely. ~ q.

 

Gary W. Ferguson

 

Robert S. Saunders, Esq. (Chair)

ll

ll lT$$»WlLSRD\A - MSW

the condition that he continue under a monitoring agreement acceptable to DE-LAP for a

period of one year from reinstatement

 

William T. Deely, E.sq.

 

ary W. Ffrguson

Robert S. Saunders, Esq. (Chair)

 

12
al irshwusaclA-Msw

the condition that he continue under a monitoring agreement acceptable to DE-LAP for a

period of one year from reinstatement

 

Williarn T. Deely, Esq.

 

Gary W. Farguson

[sl Robert S. Saunders
Robert S. Saundcrs, Esq. (Chair)

ii
al 1754-mama - tasw

Mont§omery, Wil|iam (Courts)

From: Saunders, Robert S 

Sent: Tuesday. luly 18, 2017 7:57 AM

To: Montgomery, Wil|iam (Courts); cs|anina@delawgroup.com; Aaronson, t
Date: .luly 18, 20l7 at 7:5?.:32 AM EDT

To: Saunders Robert S 
Subjcct: Scanncd Document(s)

 

'l`his email (and any attachments thereto) is intended only for use by the addressce(s) named herein and may
contain legally privileged andfor confidential information lt` you are not the intended recipient of this email,
you are hereby notified that any dissemination, distribution or copying ofthis email (and any attachments
thereto) is strictly prohibited If you receive this entail in error please immediately notify me at (212) 73 5-3000
and permanently delete the original email (and any copy of any email) and any printout thercot`.

Further information about the tirm, a list of the Partners and their professional qualifications will be provided
upon request.